UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD CHAVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00834-PMD-1)


Submitted:   December 20, 2011             Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek J. Enderlin, ROSS AND ENDERLIN, P.A., Greenville, South
Carolina, for Appellant.    Peter Thomas Phillips, Assistant
United   States Attorney,  Charleston,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            While on supervised release, imposed as part of his

sentence    for       being   a     felon    in    possession      of    a   firearm       in

violation of 18 U.S.C. § 922(g) (2006), Reginald Chavers had his

release revoked.         Chavers was thereafter convicted of violating

his supervised release.               The district court sentenced him to

eleven months of imprisonment, two years of supervised release,

and six months of home confinement.                   Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues, whether: (1) the district judge should have

recused himself; (2) the court erred by finding that Chavers

violated    his       supervised      release      because    of     his     arrest       for

domestic    violence;         (3)    the     court    erred     by      imposing     as     a

condition of his supervised release that Chavers could not be

employed where he would be required to carry a weapon; (4) the

court   erred     by     finding      that     Chavers   changed         employment       in

violation   of    a     condition      of    his   supervised      release;     (5)       the

court erred by sentencing him to six months of home confinement;

(6) Chavers was entitled to a detention hearing; and (7) defense

counsel    had    a    conflict      of     interest.     For      the     reasons    that

follow, we affirm.

            As conceded by Anders counsel, claims one, two, three,

and six are reviewed only for plain error, as Chavers raises

                                              2
them for the first time on appeal.                See United States v. Olano,

507 U.S. 725,   732    (1993)     (detailing     plain      error    standard).

Chavers fails to meet the demanding burden of establishing plain

error for any of these claims.                 Chavers provides no precedent

for his argument, and we find none, that Senior Judge Duffy had

a conflict of interest in adjudicating his supervised release

violation because he also adjudicated his underlying § 922(g)

conviction.      The court heard the facts underlying the domestic

violence     incident      and    determined     by   a   preponderance       of   the

evidence that Chavers violated his condition not to engage in

new criminal conduct.            See 18 U.S.C.A. § 3583(e)(3) (West 2000 &

Supp.   2011).       The    district    court     imposed   as    a   condition       of

Chavers’     supervised      release    that     he   not   be    employed      in    a

capacity     where   he    would    wear   a    uniform,    badge,       or   carry   a

weapon.      This was reasonable in light of the fact that Chavers

was employed as an armed security guard at the time of his

underlying § 922(g) conviction.                Chavers did not timely request

a detention hearing, which may be waived under 18 U.S.C. § 3142

(2006), and such claims generally are moot following conviction.

See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (observing that

defendant’s      “claim     to    pretrial     bail   was   moot      once    he     was

convicted” (emphasis in original)).

             Chavers remaining claims also fail.              The court did not

abuse its discretion by finding that Chavers failed to provide

                                           3
his    probation   officer      with   prior      notice       of    his    change     of

employment, United States v. Pregent, 190 F.3d 279, 282 (4th

Cir.   1999)    (providing     standard),       the     court       did    not   err   by

imposing   a    term   of    supervised       release    and    home       confinement,

United States v. Hager, 288 F.3d 136, 137-38 (4th Cir. 2002),

and Chavers’ defense counsel did not have an actual conflict of

interest because Chavers previous counsel, who was dismissed,

also   worked    for   the    public     defenders’      office.            Mickens    v.

Taylor, 535 U.S. 162, 168-69 (2002).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Chavers’   sentence     was    imposed    within      his   advisory         Sentencing

Guidelines range and the prescribed statutory range and is not

plainly unreasonable.          United States v. Crudup, 461 F.3d 433,

438-40 (4th Cir. 2006).         We therefore affirm Chavers’ conviction

and sentence.      This court requires that counsel inform Chavers,

in writing, of the right to petition the Supreme Court of the

United States for further review.                If Chavers requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Chavers.                           We dispense

with oral argument because the facts and legal contentions are



                                          4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    5